Citation Nr: 1423020	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-48 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from August 2001 to September 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).  In an April 2014 written statement, the Veteran requested a videoconference hearing at a local VA office before a Veterans Law Judge of the Board.  He is entitled to such hearing. Because Board videoconference hearings (as well as Travel Board hearings) are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

